OMB APPROVAL OMB Number: 3235-0570 Expires:August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05685 Williamsburg Investment Trust (Exact name of registrant as specified in charter) 225 Pictoria Drive, Suite 450Cincinnati, Ohio (Address of principal executive offices) (Zip code) W. Lee H. Dunham, Esq. Sullivan & Worcester LLPOne Post Office SquareBoston, Massachusetts 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (513) 587-3400 Date of fiscal year end: March 31, 2011 Date of reporting period: September 30, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT September 30, 2010 (Unaudited) THE DAVENPORT CORE FUND LETTER TO SHAREHOLDERS November 2, 2010 Dear Shareholders, The following chart represents The Davenport Core Fund’s (the “Fund”) performance and the performance of the S&P 500 Index*, the Fund’s primary benchmark, for the periods ended September 30, 2010. Q3 2010 YTD 1 Year 3 Years** 5 Years** 10 Years** Since Inception** (1/15/98) Gross Expense Ratio***: DAVPX 10.43% 4.04% 11.27% -6.07% 1.80% 1.39% 3.41% 0.99% S&P 500 11.29% 3.89% 10.16% -7.16% 0.64% -0.43% 3.24% Past performance is no guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data, current to the most recent month end, may be obtained by calling 1-800-281-3217. * The S&P 500 Index is comprised of 500 U.S. stocks and is an indicator of the performance of the overall U.S. stock market. An investor cannot invest in an index and its returns are not indicative of the performance of any specific investment. ** Annualized. *** For the six months ended September 30, 2010. Market Commentary Back and forth we go. After a nasty second quarter had many investors conjuring up memories of 2008, stocks managed to post very solid gains in the third quarter 2010. The S&P 500 Index and Russell 2000 Index both advanced 11.3% during the period. Furthermore, both indices were up on a year-to-date basis at quarter end. Throughout the quarter, we continued to witness significant volatility. Stocks had a strong July alongside encouraging corporate earnings reports; however, renewed signs of an economic slowdown pressured them in August. Then, stocks snapped back very strongly in September in tandem with a few positive data points. This month by month breakdown means little to long-term equity investors; however, it reminds us that any economic recovery will likely be very uneven and we should probably be prepared for erratic market activity. There is still quite a bit of negativity in the equity market. This may be best evidenced by the flows into bond funds, which are setting new records and rival flows into equity funds in the late 90’s. In fact, a 10-year U.S. Treasury bond currently now yields less than 3%. After taxes and assuming a return to some normal level of inflation, this could equate to a real return of nearly zero. Unless we enter a prolonged period of deflation, which our government seems determined to prevent, this should be a red flag for bond investors. Meanwhile, earnings yields on equities look very attractive and we continue 1 to see a trend toward returning cash to shareholders. The apparent “bond bubble” may continue to expand, but we think equity valuations look compelling versus bonds. We also remind investors that most companies are in much better financial condition than they were a couple years ago. According to Dow Jones, non-financial companies had $1.8 trillion of cash as of July 31st (25% more than when the recession began). We recently stumbled upon an old Davenport research report on Coca Cola (KO). The report is dated January 29, 1999 and our analyst rated the stock “Underperform,” which to most of us means sell. At the time, KO was trading at $65.25. The company was earning $1.40, which implied a P/E multiple of 46.6 times, and paying a dividend of $0.60, which equated to a yield of 0.9%. Moreover, earnings per share were not expected to grow. Fast forward to now. Coke is currently trading for roughly $59/share. The company is expected to earn $3.75 next year, which is roughly 2.7 times what it earned back then and implies a P/E multiple of 15.7 times. The dividend has nearly tripled to $1.76 per share, implying a yield of 3.0%. Also, earnings are expected to grow 8% next year. Bottom line: despite having nearly tripled earnings, having nearly tripled the dividend and having resumed growth, KO is trading nearly 10% lower than where it was 11 years ago. This isn’t meant to be a plug for Coca Cola, rather, it is an example that epitomizes the current market environment. We have swung from one end of the spectrum to the other, having gone from a love affair with stocks (especially large cap stocks) to widespread skepticism. This is understandable in light of the events we experienced and the headwinds we continue to face. That noted, the odds seem much more favorable for us as investors than they were back on the date of the Coke report. Still, many retail and institutional investors are clearly under-invested in stocks. Many interviews with prominent hedge fund managers include phrases such as “market neutral,” “net short,” “fully hedged” or “on the sidelines.” Being “long” is obviously not in vogue. In fact, it is downright contrarian at the moment. Doubt certainly seems warranted when considering the wounds inflicted by 2008 and 2009, prospects for very low growth, and political/regulatory uncertainty. That said, such skepticism could provide the base for solid returns if the economy doesn’t collapse, and we don’t believe it will. Back and forth activity may persist, but we are hopeful the trend is up. As confidence re-builds, we believe retail investors, hedge funds, and “asset allocators” will likely begin to commit more capital to equities. Perhaps the next step will be to get some clarity on looming regulatory and tax changes. The Fund Despite significant volatility, stocks posted modest declines over the past two quarters. The S&P 500 Index declined 1.4% for the six months ended September 30, 2010; however, the Index has gained 3.9% on a year-to-date basis at quarter end. The Fund declined 0.9% and increased 4.0% for the respective periods. We are pleased to have modestly outperformed over each of these turbulent periods and remain confident in the portfolio’s positioning. While volatility is likely to persist, we hope to continue to take advantage of opportunities presented by weakness in some of the quality names we own and monitor. 2 Telecommunication Services was the best performing sector over the six months ended September 30, 2010. Our holdings in Millicom International (MICC) and American Tower (AMT) each made strong advances, benefiting performance on both a relative and absolute basis. We think these companies should continue to prosper given the ongoing global wireless/mobile internet boom. The Health Care sector was our greatest source of relative outperformance. For the most part, this is due to strong gains in Novo Nordisk (NVO), a leader in the global diabetes care industry. While we elected to chip the position after quarter end, we remain attracted to this company’s dominant positioning in what is likely to be a growing problem for the global population. Consumer Discretionary was a top performing sector in the portfolio. While many of our stocks enjoyed a lift in September from a more constructive outlook for the consumer, CarMax (KMX) and AutoZone (AZO) were clear standouts. Additionally, the Fund’s position in McDonald’s (MCD) posted nice gains as the company reported solid results and raised its dividend. Despite absolute weakness, our Financials stocks were a nice source of relative strength. This was due in part to our underweight position in banks, which failed as a group to keep pace with the market’s advances in September. In terms of our holdings, we enjoyed solid performance out of Brookfield Asset Management and T. Rowe Price. Both of these companies are high quality asset managers that should exhibit meaningful operating leverage as asset prices recover. On the flip side, we were a bit disappointed with bank holdings JPMorgan (JPM) and Wells Fargo (WFC). While regulatory and economic uncertainty may persist, we ultimately believe that banks will likely participate in any recovery. When this occurs, JPM and WFC appear to be two of the best positioned franchises with the ability to generate significant earnings power. Our Information Technology holdings were a bit disappointing. Despite solid performance from holdings in QUALCOMM (QCOM) and Fiserv (FISV), the sector was weighed down by weakness in some the larger, bellwether names that we own. More specifically, Microsoft (MSFT), Intel (INTC) and Cisco (CSCO) struggled as investors seemed to call their growth prospects into question. While we acknowledge the low likelihood of these companies generating the earnings growth they were known for a decade ago, we continue to think the stocks are a pretty good deal in light of their strong balance sheets and cheap valuations. Though we are encouraged by the Fund’s performance year-to-date, we remain as focused as ever on identifying new ideas. We continue to think that, as an asset class, quality equities offer a solid risk reward proposition at these prices. In closing, we thank you for your support and look forward to reporting back at year end. New Positions Anheuser-Busch InBev SA# (BUD) became the world’s largest brewer and one of the world’s leading consumer products companies as a result of the 2008 merger between Anheuser-Busch and InBev. BUD has a high quality, stable business model that should continue to throw off impressive amounts of free cash flow as the company utilizes its 3 pricing power and leverages its unrivaled global scale. In the near term, value should accrue to shareholders via synergies from the Anheuser-Busch deal, an intense focus on operating costs, and aggressive deleveraging of the balance sheet. Once optimal leverage ratios are reached, the company will be in a position to use its significant cash flows to buy back stock and/or pay a much more meaningful dividend than the current $0.42 annual distribution (yields ~0.8%). Check Point Software Technologies Ltd.# (CHKP) is an Israeli-based, leading provider of security software solutions to corporations and governments. As recent acquisitions in the space have shown, security has become and will continue to be an important component of any company’s IT strategy. Within the security world, we believe CHKP’s status as a leading network security provider positions them well to benefit from recent trends such as the increasing importance of mobile/wireless capabilities in addition to higher utilization of remote data storage or “cloud computing.” Ford Motor Company (F) is one of the largest vehicle producers in the world. Since the company’s brush with bankruptcy during the credit crisis of 2008-2009, Ford has emerged a much stronger company with a healthy balance sheet, a focused management team, an impressive slate of high quality vehicles and significant earnings power. While the stock has made heroic advances alongside the company’s debt reduction efforts, market share gains, and new product momentum, we believe we are in the early innings of what could be a multi-year success story. Illinois Tool Works, Inc. (ITW) is a large cap diversified industrial company whose differentiated management approach has led to impressive earnings growth, free cash flow and returns on capital over the years. While aggressive on the acquisition front, the company has been a skillful acquirer, growing the size of the company in a way that has created significant value for shareholders. ITW pays a $1.36 dividend that yields 2.9%. Increased Positions Lowe’s Companies, Inc. (LOW) is a leading North American home improvement retailer. While we do not expect a severe snap back in construction or home improvement spending, we believe the actions the company has taken on costs should lead to substantial operating leverage in the event of a modest recovery. Despite weak stock performance over the last several years, we believe LOW has done a commendable job of weathering a dismal environment. As a result, the company’s solid balance sheet, efficient cost structure and large runway for new store opportunities should allow for significant earnings growth as the economy recovers. # Foreign Holding Sincerely, John P. Ackerly, IV President, The Davenport Core Fund 4 THE DAVENPORT CORE FUND PERFORMANCE INFORMATION (Unaudited) Average Annual Total Returns(a) (for periods ended September 30, 2010) 1 Year 5 Years 10 Years The Davenport Core Fund 11.27% 1.80% 1.39% Standard & Poor’s 500 Index 10.16% 0.64% -0.43% (a) The total returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. 5 THE DAVENPORT CORE FUND PORTFOLIO INFORMATION September 30, 2010 (Unaudited) Sector Allocation vs. the Standard & Poor's 500 Index Top Ten Equity Holdings Security Description % of Net Assets Albemarle Corporation 2.6% American Tower Corporation 2.4% QUALCOMM, Inc. 2.4% Markel Corporation 2.3% Millicom International Cellular S.A. 2.2% PepsiCo, Inc. 2.2% United Technologies Corporation 2.1% Wal-Mart Stores, Inc. 2.1% Chevron Corporation 2.1% Fiserv, Inc. 2.0% 6 THE DAVENPORT CORE FUND SCHEDULE OF INVESTMENTS September 30, 2010 (Unaudited) Shares COMMON STOCKS — 96.7% Value Consumer Discretionary — 10.4% AutoZone, Inc. (a) $ CarMax, Inc. (a) Ford Motor Company (a) Lowe’s Companies, Inc. McDonald's Corporation Walt Disney Company (The) Consumer Staples — 11.0% Anheuser-Busch InBev SA - ADR Colgate-Palmolive Company PepsiCo, Inc. Procter & Gamble Company (The) SABMiller plc - ADR Wal-Mart Stores, Inc. Energy — 9.2% Chevron Corporation EOG Resources, Inc. Exxon Mobil Corporation Occidental Petroleum Corporation Schlumberger Ltd. Transocean Ltd. (a) Financials — 11.5% Berkshire Hathaway, Inc. - Class B (a) Brookfield Asset Management, Inc. - Class A CME Group, Inc. JPMorgan Chase & Company Markel Corporation (a) T. Rowe Price Group, Inc. Wells Fargo & Company Health Care — 11.8% Abbott Laboratories Becton, Dickinson and Company Johnson & Johnson Laboratory Corporation of America Holdings (a) Merck & Company, Inc. Novo Nordisk A/S - ADR Teva Pharmaceutical Industries Ltd. Industrials — 8.5% Caterpillar, Inc. Danaher Corporation General Dynamics Corporation Illinois Tool Works, Inc. United Technologies Corporation 7 THE DAVENPORT CORE FUND SCHEDULE OF INVESTMENTS (Continued) Shares COMMON STOCKS — 96.7% (Continued) Value Information Technology — 20.9% Accenture plc - Class A $ Apple, Inc. (a) Automatic Data Processing, Inc. Check Point Software Technologies Ltd. (a) Cisco Systems, Inc. (a) Fiserv, Inc. (a) Google, Inc. - Class A (a) Intel Corporation International Business Machines Corporation Microsoft Corporation QUALCOMM, Inc. Visa, Inc. - Class A Materials — 7.1% Albemarle Corporation Barrick Gold Corporation International Flavors & Fragrances, Inc. Praxair, Inc. Telecommunication Services — 4.6% American Tower Corporation (a) Millicom International Cellular S.A. Utilities — 1.7% NextEra Energy, Inc. Total Common Stocks (Cost $108,898,840) $ Shares EXCHANGE-TRADED FUNDS — 1.4% Value SPDR® S&P® Biotech ETF (Cost $2,068,232) $ Shares MONEY MARKET FUNDS — 1.9% Value First American Treasury Obligations Fund - Class Y, 0.00% (b) (Cost $2,452,146) $ Total Investments at Value — 100.0% (Cost $113,419,218) $ Other Assets in Excess of Liabilities — 0.0% Net Assets — 100.0% $ (a) Non-income producing security. (b) Variable rate security. The rate shown is the 7-day effective yield as of September 30, 2010. ADR - American Depositary Receipt See accompanying notes to financial statements. 8 THE DAVENPORT CORE FUND STATEMENT OF ASSETS AND LIABILITIES September 30, 2010 (Unaudited) ASSETS Investments in securities: At acquisition cost $ At market value (Note 1) $ Dividends receivable Receivable for capital shares sold Other assets TOTAL ASSETS LIABILITIES Payable for capital shares redeemed Accrued investment advisory fees (Note 3) Accrued administration fees (Note 3) Accrued compliance fees (Note 3) TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated undistributed net investment income Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 1) $ See accompanying notes to financial statements. 9 THE DAVENPORT CORE FUND STATEMENT OF OPERATIONS Six Months Ended September 30, 2010 (Unaudited) INVESTMENT INCOME Dividends (Net of foreign tax of $34,092) $ Interest 29 TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 3) Administration fees (Note 3) Custodian and bank service fees Professional fees Compliance service fees (Note 3) Registration fees Printing of shareholder reports Trustees’ fees and expenses Insurance expense Postage and supplies Other expenses TOTAL EXPENSES NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments ) NET REALIZED AND UNREALIZED LOSSES ON INVESTMENTS ) NET DECREASE IN NET ASSETS FROM OPERATIONS $ ) See accompanying notes to financial statements. 10 THE DAVENPORT CORE FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended September 30, (Unaudited) Year Ended March 31, FROM OPERATIONS Net investment income $ $ Net realized gains (losses) from security transactions ) Net change in unrealized appreciation/ depreciation on investments ) Net increase (decrease) in net assets from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning of period End of period $ $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME $ $ CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) Net decrease in shares outstanding ) ) Shares outstanding at beginning of period Shares outstanding at end of period See accompanying notes to financial statements. 11 THE DAVENPORT CORE FUND FINANCIAL HIGHLIGHTS Selected Per Share Data and Ratios for a Share Outstanding Throughout Each Period Six Months Ended September 30, (Unaudited) Years Ended March 31, Net asset value at beginning of period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) on investments ) ) Total from investment operations ) ) Less distributions: Dividends from net investment income ) Distributions from net realized gains — — ) Total distributions ) Net asset value at end of period $ Total return (a) (0.86)% (b) 45.20% (36.85)% 3.44% 10.02% 9.48% Net assets at end of period (000’s) $ Ratio of expenses to average net assets 0.99% (c) 1.00% 1.00% 0.96% 0.98% 0.98% Ratio of net investment income to average net assets 0.78% (c) 0.75% 0.98% 0.60% 0.67% 0.50% Portfolio turnover rate 17% (b) 25% 39% 37% 26% 39% (a) Total return is a measure of the change in value of an investment in the Fund over the periods covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (b) Not annualized. (c) Annualized. See accompanying notes to financial statements. 12 THE DAVENPORT CORE FUND NOTES TO FINANCIAL STATEMENTS September 30, 2010 (Unaudited) 1. Organization and Significant Accounting Policies The Davenport Core Fund (the “Fund”) is a no-load, diversified series of the Williamsburg Investment Trust (the “Trust”), an open-end management investment company registered under the Investment Company Act of 1940. The Trust was organized as a Massachusetts business trust on July 18, 1988. Other series of the Trust are not incorporated in this report. The Fund began operations on January 15, 1998. The Fund’s investment objective is long term growth of capital through investment in a diversified portfolio of common stocks. Current income is incidental to this objective and may not be significant. The following is a summary of the Fund’s significant accounting policies: Securities valuation — The Fund’s portfolio securities are valued as of the close of business of the regular session of the New York Stock Exchange (normally 4:00 p.m., Eastern time). Securities traded on a national stock exchange are valued based upon the closing price on the principal exchange where the security is traded. Securities which are quoted by NASDAQ are valued at the NASDAQ Official Closing Price. Securities which are traded over-the-counter are valued at the last sales price, if available, otherwise, at the last quoted bid price. Fixed income securities will ordinarily be traded in the over-the-counter market and common stocks will ordinarily be traded on a national securities exchange, but may also be traded in the over-the-counter market. Short-term instruments (those with remaining maturities of 60 days or less) may be valued at amortized cost, which approximates market value. When market quotations are not readily available, securities may be valued on the basis of prices provided by an independent pricing service. The prices provided by the pricing service are determined with consideration given to institutional bid and last sale prices and take into account securities prices, yields, maturities, call features, ratings, institutional trading in similar groups of securities and developments related to specific securities. If a pricing service cannot provide a valuation, securities will be valued in good faith at fair value using methods consistent with those determined by the Board of Trustees and will be classified as Level 2 or 3 within the fair value hierarchy, depending on the inputs used. Such methods of fair valuation may include, but are not limited to: multiple of earnings, multiple of book value, discount from market of a similar freely traded security, purchase price of the security, subsequent private transactions in the security or related securities, or a combination of these and other factors. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: •Level 1 – quoted prices in active markets for identical securities •Level 2 – other significant observable inputs •Level 3 – significant unobservable inputs 13 THE DAVENPORT CORE FUND NOTES TO FINANCIAL STATEMENTS (Continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2010 by security type: Level 1 Level 2 Level 3 Total Common Stocks $ $
